DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 31-75 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 31-75 are distinct inventions from claims 21-30.  Therefore different fields of search would be required and there will be burden would exist in examining these distinct inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-75 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 27, 28,30, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Andrews (US 2004/0246145), Bailly (US 2009/0319104),  and Hamburg (US 2008/0300740), 
As to claim 21 Spinelli discloses an aircraft, comprising: 
(a) flight envelope parameters (Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”), 
(b) an aircraft flight control (Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”), 
(c) a position reporting sensor(Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”),, 
(d) an autopilot operatively connected to said aircraft flight control; 
determine a suitability of each identified ALS based on at least one of runway length, weather, terrain, or obstacles(Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
(f) an alternate landing site selector having: 
identify a plurality of alternate landing site (ALS) available to said aircraft (Abstract “According to some embodiments, the landing sites are determined in real-time during flight.”) and

select a first selected destination from the plurality of ALS based on each determined suitability(Paragraph 26 “According to various embodiments, collecting data, analyzing the data, identifying possible landing sites, generating spanning trees for each identified landing site, and selecting a landing site may be performed during a flight planning process, in-flight, and/or in real-time aboard the aircraft or off-board.”);
the route accounting for at least one of the terrain or the obstacles (Paragraph 24 “The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
Spinelli does not explicitly disclose a user interface configured to permit acknowledgement of a message where failure by a pilot to acknowledge the message automatically triggers an aircraft emergency procedure.
Andrews teaches a user interface configured to permit acknowledgement of a message where failure by a pilot to acknowledge the message automatically triggers an aircraft emergency procedure (Paragraph 32 “Weather tracker 110 displays a notification message on display 125 to notify user 170 of the atmospheric pressure changes. In one embodiment, weather tracker 110 creates an audible tone to notify user 170 of atmospheric pressure changes. Device 100 displays the notification message until device 100 receives acknowledge 180 from user 170.”).
revaluate the suitability of at least the first selected destination based on at least the weather conditions while flying along the route(Paragraph 32 “Weather tracker 110 displays a notification message on display 125 to notify user 170 of the atmospheric pressure changes. In one embodiment, weather tracker 110 creates an audible tone to notify user 170 of atmospheric pressure changes. Device 100 displays the notification message until device 100 receives acknowledge 180 from user 170. User 170 may also request alternative flight information from device 100, such as local airport locations or alternative flight path information, in which device 100 communicates with GPS device 150 to retrieve alternate flight information and display the information corresponding to user 170's request on display 125. In one embodiment, user 170 may use atmospheric pressure change information along with a weather map to identify weather pattern changes in speed or direction.”);;
select a second selected destination if the suitability of the first selected destination changes based on at least the weather conditions, plot a new route to the second selected destination(Paragraph 13 “The weather tracker displays a notification message on a display to notify the user of the atmospheric pressure changes and may continue to display the notification message until the weather tracker receives an acknowledgement message from the user. The user may also request alternative flight information from the device, such as local airport locations or alternative flight path information.”);
It would have been obvious to select a second alternate landing site for the purpose of improving safety by avoiding inclement weather.
Spinelli does not explicitly disclose (2) a processor coupled with said memory and said autopilot, 
Bailly teaches a processor coupled with said memory and said autopilot (Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”), the processor configured to: 
direct said autopilot to manipulate said aircraft flight control through the route, wherein the autopilot is configured to control the aircraft within said aircraft flight envelope parameters (Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”)
direct the autopilot to manipulate said aircraft flight control through the new route, wherein the autopilot is configured to control the aircraft within said aircraft flight envelope parameters (Paragraph 73-74 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”).
causing the aircraft to land at the either the first selected destination or the second selected destination (Paragraph 74 “means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing”).

It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot system for the purpose of automatically guiding the aircraft along the course.
Spinelli does not explicitly disclose of an initial approach fix. 
Hamburg teaches plotting a route form a current position of the aircraft to an approach fix associated with the first selected destination (Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of guiding the aircraft to an initial approach fix for the purpose of automatically guiding the aircraft along the course.
As to claim 22 Spinelli discloses continuing to determine suitability of at least the first selected destination based on at least the weather conditions includes determining the suitability of the first selected destination and at least one additional ALS (Paragraph 24); and
Wherein selecting a second selected destination includes selecting at least one additional ALS as the second selected destination if the first selected destination is revaluated as less suitable than the at least one additional ALS(Paragraph 24).
As to claim 23 Andrews teaches an aircraft wherein selecting a second selected destination includes selecting the second selected destination if the first selected destination is reevaluated as less suitable due to one or more adverse weather conditions interfering with an ability of the aircraft to reach the first selected destination (Paragraph 64).
As to claim 25 Spinelli discloses an aircraft wherein said position reporting sensor is at least one of a GNSS receiver, VOR receiver, VORTAC receiver, ADF receiver, LORAN receiver, ADS-B receiver, inertial navigator, or radar(Paragraph 24).
As to claim 27 Bailly teaches an aircraft wherein the alternate landing site selector is further configured to initiate the emergency procedure in response to a failure by the pilot to acknowledge a prompt associated with the unusual deviation (Paragraph 69).
As to claim 28 Andrews an aircraft wherein plotting a route form the aircraft’s current position to an approach fix associated with the first selected destination or the second selected destination further includes plotting the route to avoid weather disturbances(Paragraph 66). 
As to claim 30 Hamburg teaches an aircraft wherein said approach fix includes a published a published approach selected from said at least one ALS and selected from the group including at least one of an RNAV, GPS, VOR, ILS, or LOC/DME approach procedure (Abstract).

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Andrews (US 2004/0246145), Bailly (US 2009/0319104),  and Hamburg (US 2008/0300740) as applied to claim 21 above, and in further view of Coulmeau (US 2007/0129855)
As to claim 24 Coulmeau  teaches an aircraft wherein:
The alternate landing site selector is further configured to initiate the emergency procedure at least partially in response to an identification of an aircraft pressurization failure(Abstract).; and
wherein the emergency procedure further includes causing the aircraft o descent to a lower altitude(Abstract).
It would have been obvious to one of ordinary skill to trigger the procedure based on a n aircraft pressurization failure for the purpose of safely guiding the aircraft to an emergency landing site.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Andrews (US 2004/0246145), Bailly (US 2009/0319104),  and Hamburg (US 2008/0300740), as applied to claim 21 above, and in further view of Yamasaki (US 2013/0096738)
As to claim 26 Spinelli discloses an aircraft wherein said aircraft further comprises: 
a sensor configured to detect at least one of a pitch or bank of the aircraft(Paragraph 38, 56); and 
a processor configured to execute instructions to:
monitor the detected pitch or bank of the aircraft(Paragraph 38, 56);
Yamasaki teaches determine the existence of an unusual deviation associated with eth detected pitch or bank of the aircraft (Paragraph 51-52); and
direct the autopilot to attempt to correct eh unusual deviation associated with the detected pitch or bank of the aircraft(Paragraph 51-52);
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining deviation of the pitch or bank of the aircraft form the purpose of guiding the aircraft on the target course.

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Andrews (US 2004/0246145), Bailly (US 2009/0319104),  and Hamburg (US 2008/0300740) as applied to claim 21 above, and in further view of Gremmert (US 2002/0039072)
As to claim 29 Spinelli discloses an aircraft wherein the emergency procedure further includes squawking emergency and transmitting intent to land at either the first selected destination or the second selected destination to air traffic control(Paragraph 11, 68).
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of squawking emergency for the purpose of communicating emergency information to ATC.
Response to Arguments
Applicant’s arguments with respect to claims 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/13/2022